 In the Matter of ARMSTRONG BROS. TOOL CO.andLOCAL 732,INTERNA-TIONAL UNION UNITED AUTOMOBILE WORKERS OF AMERICA, AFFILIATEDWITH THE A. F. OF L.Case No. R-3288.-Decided November 29, 1941Jurisdiction:tool manufacturing industry.Investigation and Certification of Representatives:existence of question: Com-pany refused to recognize petitioning union pending Board determination ofmajority representation; stipulation of mutual substantial interest of twounions involved ; elections necessary.Units Appropriatefor CollectiveBargaining:units comprising (1) all employeesin the Die Room, including die sinkers, engaged in making forge dies andtrimming dies for the drop forge department; and (2) all productions, mainte-nance, and other employees, excluding from either unit working foremen andhigher supervisory employees, office and clerical employees, and time study men.Fyffe andClarke,byMr. Albert J. Smith,of Chicago, Ill., for theCompany.Mr. Joseph.M.,JacobsandMr. Philip D. Goodman,of Chicago, Ill.,for the U.A. W. A.-A. F. L.Mr. J. G. Meiner,of Cleveland,Ohio, for the Die Sinkers.Mr. Armin Uhler,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn August 8, 1941, Local 732, International Union United Auto-mobileWorkers of America, affiliated with the A. F. of L., hereincalled theUAWA-AFL,1 filed with the Regional Director for theThirteenth Region(Chicago, Illinois)a petition alleging that a ques-,tion affecting commerce had arisen concerning the representation ofemployees of Armstrong Bros. Tool Co., Chicago,Illinois, herein calledthe Company,and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Rela-3The Trial Examiner at the hearing granted a motion to correct the petition and otherformal papers pertaining to this proceeding by adding"Local 732" to the name of theUnion.37 N. L R.B , No. 34.221 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions Act, 49 Stat. 449, herein called the Act. -On October 29, 1941,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the Regional Di-rector to conduct it and to provide for an appropriate hearing upondue notice.On October 30, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company ' and theUAWA-AFL. On or about October 31, 1941, International Die Sink-ers Conference and Chicago Die Sinkers Local No. 100 of the Interna-tional Die Sinkers` Conference,2 herein called, the Die Sinkers Local,filed a motion to intervene. Pursuant to notice a hearing was held onNovember 12, 1941, at Chicago, Illinois, before Stephen M. Reynolds,the Trial Examiner duly designated by the Chief Trial Examiner.At the beginning of the hearing the Trial Examiner granted the mo-tion of the Die Sinkers Local to intervene. The Company, theUAWA-AFL, and the Die Sinkers Local were represented by counselor official representative, and participated in the hearing.Full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing UAWA-AFL moved to amend itsallegations concerning the appropriate unit in certain particulars setout in Section IT, below.The Trial Examiner granted the motion.No objections to the rulings of the Trial Examiner were made by anyof the parties.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYArmstrong Bros. Tool Co. is an Illinois corporation with its plantand principal place of business at Chicago, Illinois.The Companyis engaged in the manufacture and sale of tools, such as lathe tools,pipe tools, and wrenches.During the calendar year 1940 the - Com-pany purchased raw materials consisting principally of open-hearth,alloy and high-speed steel, at a cost of approximately $100,000.Ap-proximately 50 per cent of these materials were purchased by andshipped to the Company from outside the State of Illinois.Duringthe same period the Company manufactured products exceeding invalue $750,000, approximately 60 per cent of which products were sold2 Sometimes referred to in the record as Chicago Die Sinkers Lodge No. 100. ARMSTR,OTN'G BROS. TOOL 00.223and shipped to points outside the State of Illinois.The Companyconcedes that it is engaged in commerce within the meaning of the Act.H. THEORGANIZATIONS INVOLVEDLocal 732, International Union United AutomobileWorkers ofAmerica, affiliated with the A. F. of L., and Chicago Die Sinkers LocalNo. 100 of the International Die Sinkers Conference, are labororganizations admitting to membership employees of the Company.M. THEQUESTION CONCERNING REPRESENTATIONThe parties stipulated that on or about August 6, 1941, the UAWA-AFL requested recognition from the Company as the sole collectivebargaining agent of certain of its employees, and that the Companyquestioned the representation by the UAWA-AFL of a majority ofits employees and refused to grant recognition until the UAWA-AFLshould be certified by the Board.The UAWA-AFL and Die SinkersLocal further stipulated that each has a substantial interest in thisproceeding.8We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above. has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe UAWA-AFL's unit claim, as modified at the hearing, extendsto all employees of the Company, except die sinkers, supervisory,office and clerical employees.48A statement preparedby theRegional Director and introduced in evidence sets forththatUAWA-AFL submitted to him 271 application-for-membership cards, 261 of whichappear to bear genuine signatures.Ninety-six of the 271 cards are dated in 1941, asfollows : 1 in January;51 in June;5 in July ; 37inAugust,and 2 in September. 175cardsare undatedbut wererepresentedby the Union to havebeen signed during themonths ofAugust andSeptember,1941.By thestipulation hereinabove referred to it isagreed that each of the labor organizations involved in this proceeding has a substantialinterest therein.The Company has in its employ approximately 550 employees at thepresent time4Originallythe UAWA-AFL requestedthe inclusion in the unit of "all production andmaintenance employees,excluding supervisory and office and clerical employees." It Isthe UAWA-APL's intention to include in the unit employees in all classifications,exceptdie sinkers. 224DECISIONSOF NATIONAL 'LABOR RELATIONS BOARDThe Die Sinkers Local requests a separate unit.of all die sinkersand their apprentices engaged in making forge dies and trimmingdies for the drop-forge department .5The Company takes no posi-tion, but requests that the Board determine the appropriateness of aseparate unit composed of these employees.The record shows that the employees sought to be represented bythe Die Sinkers Local are employees who are regularly engaged insinking drop-forge dies and employees in accessory units, such astrimmers and punchers. It is further shown that these employeesconstitute a separate department which in the Company's plant occu-pies a locality known as the Die Room.They are highly specializedworkers who acquire their skill in the course of from 7 to 9 years'apprenticeship.Apparently all of these employees are members oftheDie Sinkers Local.The UAWA-AFL, which has organizedproduction, maintenance, and certain other employees, agrees to theexclusion of these employees from a plant-wide unit.We shallexclude the die sinkers and their apprentices from the plant-wideunit hereinafter found appropriate and shall establish them as aseparate bargaining unit.6The UAWA-AFL desires the exclusion from the production andmaintenance unit, for which it contends, of all employees perform-ing supervisory duties, including straw bosses and assistant strawbosses or working foremen, regardless of the extent to which theymay perform manual work.However, the Die Sinkers Local asksfor the inclusion of working foremen in the Die Sinkers unit.TheCompany takes the position that working foremen should be excludedfrom- the units claimed by both the Die Sinkers Local and theUAWA-AFL. The record shows that, due to defense work, employ-ment in the Company's plant has increased from approximately 250to 550 employees during the current year. In consequence, the pro-portionate amount of supervision exercised' by working foremen hasincreased during recent months.Under these circumstances we shallexclude all working foremen and higher supervisory employees fromthe units herein found appropriate.?All parties are in agreement that office and clerical employees,including time-study men, should be excluded. In accordance withour usual practice, we shall exclude them from the units herein.5The Company carries on its pay roll the following employees who are engaged inthese activities,including one working foreman: Clarence E. Lindahl, Albert R Kreft,Carl A. Anderson, Arthur Gulbrandsen,Clarence E.Gibbons,Fred Jacobson,RaymondAlgrup,William Prining, Frank Langer, John Berg, Ed. Berg,and Anton Frederickson.6In theMatter of International Harvester Company(East MolineWorks)andPatternMakers'League of North America and Pattern Makers Association of Quad Cities ifVicinity, (A. F. of L.),etat., 32 N. L.It.B., No S.7 There is only one working foreman(AntonFrederickson)among the employees inthe proposed die sinkers unitThe Die Sinkers Local's representative stated at theheating that this employee is eligible to his organization. ARMSTRONG BROS. TOOL CO.225We find that the following two groups of employees, excludingworking foremen and higher supervisory employees, office and cleri-cal employees, and time-study men, constitute separate appropriateunits for the purposes of collective bargaining, and that said unitswill insure to the respective employees of the Company the full bene-fit of their right to self-organization and to collective bargaining, andotherwise will effectuate the policies of the Act:1.All employees in the Die Room, including die sinkers andtheir apprentices, engaged in making forge dies and trimming diesfor the drop-forge department;2.All production,'maintenance, and other employees of theCompany.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by elec-tions by secret ballot.The Company and the UAWA-AFL haveexpressed their preference for a current pay-roll date as the basisupon which eligibility to vote should be determined.The Die Sink-ers Local has expressed no preference in this respect. In accordancewith our usual practice we shall direct that all employees in theappropriate units who were employed by the Company during thepay-roll period immediately preceding the date of our Direction ofElections, subject to the limitations and additions set forth in ourDirection, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Armstrong Bros. Tool Co., Chicago, Illinois,,within the meaning of Section 9 (c) and Section 2 (6) and '(7) of theNational Labor Relations Act.2.All employees of the Company in the following two, groups, -Ex-cluding working foremen and higher supervisory employees, office andclerical employees and time-study men, constitute units appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the National Labor Relations Act:(a)All employees in the Die Room, including die sinkers and theirapprentices, engaged in making forge dies and trimming dies forthe drop-forge department;(b)All production, maintenance, and other employees of the Com-pany. 226DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that,as part of the investigation authorized by the Board.to ascertain representatives for the purposes of collective bargainingwith Armstrong Bros. Tool Co., Chicago,Illinois, elections by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction,under the direction andsupervision of the Regional Director for the Thirteenth Region, actingin this matter as agent for the National Labor Relations Board andsubject to Article III, Section 9, of said Rules and Regulations, among_the employees in each of the two groups described below who wereemployed by the Company during the pay-roll period immediatelypreceding the date of this Direction,including employees who didnot work during such pay-roll period because they were ill or` onvacation or in the active military service or training of the UnitedStates, or temporarily laid off,but excluding working foremen andhigher supervisory employees,office and clerical employees,and time-study men, and employees who have since quit or been dischargedfor cause :(1)All employees in the Die Room, including die sinkers, andtheir apprentices,engaged in making forge dies and trimming diesfor the drop-forge department,to determine whether or not they desireto be represented by Chicago Die Sinkers Local No. 100 of the Inter-nationalDie Sinkers Conference for the purposes of collectivebargaining ;(2)All production,maintenance and other employees of the Coin-'pany, to determine whether or not they desire to be represented byLocal 732, International Union United Automobile Workers of Amer-ica, affiliated with the A. F. of L., for the purposes of collectivebargaining.